Name: Council Regulation (EEC) No 1960/87 of 2 July 1987 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity
 Date Published: nan

 No L 184 / 6 Official Journal of the European Communities 3 . 7 . 87 COUNCIL REGULATION (EEC) No 1960 / 87 of 2 July 1987 amending Regulation (EEC) No 1117 / 78 on the common organization of the market in dried fodder THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Aricles 42 and 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the objective of the flat-rate aid referred to in Article 3 of Council Regulation (EEC ) No 1117 / 78 ( 4 ), as last amended by Regulation (EEC ) No 1349 / 86 ( s ), was to encourage the development of dried fodder ; whereas this objective may be obtained by fixing in an appropriate manner the percentage referred to in Article 5 of the said Regulation and used to calculate the supplementary aid ; whereas , therefore , this flat-rate aid should be abolished and Regulation (EEC) No 1117 / 78 amended accordingly ; Whereas the amount of the aid for the products referred to in the second indent of Article 1 ( b ) of Regulation (EEC) No 1117 / 78 is different from the amount of the aid for the other products referred to in Article 1 (b ) and (c) owing to the difference in the cost of processing ; whereas a fixed difference between these amounts should therefore be provided for , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC ) No 1117 / 78 is hereby amended as follows : 1 . Article 3 is deleted . 2 . Article 5 (2 ) is replaced by the following: '2 . This aid shall be equal to a percentage to be determined of the difference betweeh these two prices for the products referred to in the first indent of Article 1 (b ) and in Article 1 (c). The percentage shall be fixed by the Council at the same time as the guide price using the same procedure . The aid for the products referred to in the second indent of Article 1 (b ) shall be equal to the aid referred to in the first subparagraph of this paragraph less an amount fixed taking account of the difference in the cost of producing the products concerned.' 3 . In Article 5 ( 1 ) and ( 3 ), the word 'supplementary' is deleted . 4 . In the first subparagraph of Article 6 (1 ), the expression 'The aid referred to in Articles 3 and 5 shall be granted only' is replaced by 'The aid referred to in Article 5 shall be granted only'. 5 . In the second subparagraph of Article 6(1 ), the expression 'Aid shall be paid' is replaced by 'This aid shall be paid'. 6 . In the second indent of Article 6 (2), the expression 'the aid referred to in Articles 3 and 5' is replaced by 'the aid referred to in Article 5 '. 7 . In Article 6 ( 3 ) the expression 'Articles 3 and 5' is replaced by 'Article 5'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN ( ») OJ No C 89 , 3 . 4 . 1987 , p. 36 . ( 2 ) OJ No C 156 , 15 . 6 . 1987 . ( 3 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 . ( 4 ) OJ No L 142 , 30 . 5 . 1978 , p . 2 . ( J ) OJ No L 119 , 8 . 5 . 1986 , p . 43 .